DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20, 22 are rejected in the Instant Application.
Claim 21 is cancelled in the instant application. 

Status of claims
Claim 21 has been cancelled in the instant application
Claims 1-20, 22 are pending in the instant application
Claims 1-20, 22 are rejected in the instant application

Response to Arguments
Applicant’s arguments with respect to claims 1-20, 22 have been considered but are not persuasive, please see examiners response below. 
Applicants arguments:
Claim 1 require a MOS Mean opinion score, estimator..using machine learning technique and is therefor not an abstract idea
Applicant cites cases from the federal circuit court
MOS estimation is using models to predict/estimate how humans will rate it
Claims 2-10, 12-20 need to be examined for eligibility separately
Examiners response
Examiner would like to clarify the applicant here merely recites ‘machine learning techniques’ without providing any limitations to define how they are utilized, used and applied. Examiner in reviewing the claims clearly sees the steps of generating features through data obtained via video/audio/buffer and then estimating that a mean opinion score as something done in the human mind as no clarification is provided as to what the mean opinion score is asides a mathematical calculation on obtained data. Examiner reviewed the aspect of machine learning but nothing is provided to determine how and where machine learning is utilized.
Court decisions applicant points to are related to specific instances of cases that do not relate to the instant application. 
Applicants arguments that MOS models to ‘predict’ and ‘estimate’ how humans will rate it – although the idea of parametric based methods is argued here, no specific instance of how the error rate is reduced is provided, a generic predication is easily carried out in the human mind.
Examiner reviewed the dependent claims on their on merit, and found that asides compounding on the abstract ideas by adding specific data collected or percentage or data or type of formula nothing significant is added to render the idea as a not abstract. 
Examiner maintains his rejections. 
Double patenting rejection is maintained against claims 1-20, 22, applicant states they will file a terminal disclaimer if claims are allowable.
USC 112(b) rejection invoked through USC 112(f) regarding claim 21 has been withdrawn as the claimed subject matter was cancelled from the instant application.  
Examiner kindly suggests prior to filing a response, the applicant set up a formal interview with the examiner such that details about specific limitations can be clarified inventive concept clearly defined.

	

Priority
Examiner acknowledges Applicant’s claim to priority benefits of US Patent application 16/078,201 filed 08/21/2018.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/13/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims1-20, 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. US11122329B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims point to the same subject matter at hand and further utilize almost identical limitations which would read on one another. Examiner suggests filing a terminal disclaimer. 


Instant Application
U.S. Patent No. US11122329B2
1. A method, performed by a MOS, Mean Opinion Score, estimator, for predicting a multimedia session MOS, wherein the multimedia comprises a video and an audio, wherein video quality is represented by a list of per time unit scores of the video quality, an initial buffering event and rebuffering events in the video, and wherein audio quality is represented by a list of per time unit scores of the audio quality, the method comprising: 
generating one or more of the group consisting of: 
video features from the list of per time unit scores of the video quality; 
audio features from the list of per time unit scores of the audio quality; 
buffering features from the initial buffering event and the rebuffering events in the video; and 
estimating the multimedia session MOS from the one or more of the generated video features, generated audio features, and generated buffering features by using machine learning technique.

1. A method, performed by a MOS, Mean Opinion Score, estimator, for predicting a multimedia session MOS, wherein the multimedia comprises a video and an audio, wherein video quality is represented by a list of per time unit scores of a video quality, an initial buffering event and rebuffering events in the video, and wherein audio quality is represented by a list of per time unit scores of audio quality, the method comprising:
generating video features from the list of per time unit scores of the video quality;
generating audio features from the list of per time unit scores of the audio quality;
generating buffering features from the initial buffering event and rebuffering events in the video; and
estimating a multimedia session MOS from the generated video features, generated audio features and generated buffering features by using machine learning technique.

2. The method according to claim 1, wherein the video features comprise a feature being a first percentile of the per unit time scores of the video quality.

2. The method according to claim 1, wherein the video features comprise a feature being a first percentile of the per unit time scores of the video quality.

3. The method according to claim 1, wherein the video features comprise a feature being a fifth percentile of the per unit time scores of the video quality. 

3. The method according to claim 1, wherein the video features comprise a feature being a fifth percentile of the per unit time scores of the video quality.

4. The method according to claim 1, wherein the video features comprise a feature being a fifteenth percentile of the per unit time scores of the video quality.

4. The method according to claim 1, wherein the video features comprise a feature being a fifteenth percentile of the per unit time scores of the video quality.

5. The method according to claim 1, wherein the step of estimating is based on a random forest based model.

5. The method according to claim 1, wherein the step of estimating is based on a random forest based model.

6. The method according to claim 1, wherein the buffering features comprise a feature being total buffering time.

6. The method according to claim 1, wherein the buffering features comprise a feature being total buffering time.
	
7. The method according to claim 1, wherein the buffering features  comprise a feature being number of the rebuffering events.

7. The method according to claim 1, wherein the buffering features comprise a feature being number of rebuffering events.

8. The method according to claim 1, wherein the buffering features comprise a feature being percentage of buffering time divided by video time.

8. The method according to claim 1, wherein the buffering features comprise a feature being percentage of buffering time divided by video time.

9. The method according to claim 1, wherein the buffering features comprise a feature being number of the rebuffering events per video length.

9. The method according to claim 1, wherein the buffering features comprise a feature being number of rebuffering events per video length.

10. The method according to claim 1, wherein the buffering features comprise a feature being last seen rebuffering from the end of the video.

10. The method according to claim 1, wherein the buffering features comprise a feature being last seen rebuffering from the end of the video.

11. A MOS, Mean Opinion Score, estimator for predicting a multimedia session MOS, wherein the multimedia comprises a video and an audio, wherein video quality is represented by a list of per time unit scores of the video quality and an initial buffering event and rebuffering events in the video and wherein audio quality is represented by a list of per time unit scores of the audio quality, the MOS estimator comprising processing means and a memory comprising instructions which, when executed by the processing means, causes the MOS estimator to:
generate one or more of the group consisting of:  
video features from the input list of per time unit scores of the video quality; 
audio features from the input list of per time unit scores of the audio quality; 
buffering features from the initial buffering event and the rebuffering events in the video; and 
estimate the multimedia session MOS from the one or more of the generated video features, generated audio features, and generated buffering features by using machine learning technique.

11. A MOS, Mean Opinion Score, estimator for predicting a multimedia session MOS, wherein the multimedia comprises a video and an audio, wherein video quality is represented by a list of per time unit scores of a video quality and an initial buffering event and rebuffering events in the video and wherein audio quality is represented by a list of per time unit scores of audio quality, the MOS estimator comprising processing means and a memory comprising instructions which, when executed by the processing means, causes the MOS estimator to:
generate video features from the input list of per time unit scores of the video quality;
generate audio features from the input list of per time unit scores of the audio quality;
generate buffering features from the initial buffering event and rebuffering events in the video; and
estimate a multimedia session MOS from the generated video features, generated audio features and generated buffering features by using machine learning technique.

12. The MOS estimator according to claim 11, wherein the video features comprise a feature being a first percentile of the per unit time scores of the video quality. 

12. The MOS estimator according to claim 11, wherein the video features comprise a feature being a first percentile of the per unit time scores of the video quality.

13. The MOS estimator according to claim 11, wherein the video features comprise a feature being a fifth percentile of the per unit time scores of the video quality.

13. The MOS estimator according to claim 11, wherein the video features comprise a feature being a fifth percentile of the per unit time scores of the video quality.

14. The MOS estimator according to claim 11, wherein the video features comprise a feature being a fifteenth percentile of the per unit time scores of the video quality.

14. The MOS estimator according to claim 11, wherein the video features comprise a feature being a fifteenth percentile of the per unit time scores of the video quality.

15. The MOS estimator according to claim 11, wherein the instructions to estimate comprise instructions which, when executed by the processing means, causes the MOS estimator to estimate using a random forest based model.

15. The MOS estimator according to claim 11, wherein the instructions to estimate comprise instructions which, when executed by the processing means, causes the MOS estimator to estimate using a random forest based model.

16. The MOS estimator according to claim 11, wherein the buffering features comprise a feature being total buffering time.

16. The MOS estimator according to claim 11, wherein the buffering features comprise a feature being total buffering time.

17. The MOS estimator according to claim 11, wherein the buffering features comprise a feature being number of rebuffering events.

17. The MOS estimator according to claim 11, wherein the buffering features comprise a feature being number of rebuffering events.

18. The MOS estimator according to claim 11, wherein the buffering features comprise a feature being percentage of buffering time divided by video time.

18. The MOS estimator according to claim 11, wherein the buffering features comprise a feature being percentage of buffering time divided by video time.

19. The MOS estimator according to claim 11, wherein the buffering features comprise a feature being number of rebuffering events per video length.

19. The MOS estimator according to claim 11, wherein the buffering features comprise a feature being number of rebuffering events per video length.

20. The MOS estimator according to claim 11, wherein the buffering features comprise a feature being last seen rebuffering from the end of the video. 

20. The MOS estimator according to claim 11, wherein the buffering features comprise a feature being last seen rebuffering from the end of the video.

22. A non-transitory computer-readable storage medium comprising a computer program product including instructions to cause at least one processor to:
generate video features from an input list of per time unit scores of video quality;
generate audio features from the input list of per time unit scores of audio quality;
generate buffering features from an initial buffering event and rebuffering events in the video; and
estimate a multimedia session MOS, Mean Opinion Score, from the generated video features, generated audio features and generated buffering features by using machine learning technique.

21. A non-transitory computer-readable storage medium comprising a computer program product including instructions to cause at least one processor to:
generate video features from the input list of per time unit scores of the video quality;
generate audio features from the input list of per time unit scores of the audio quality;
generate buffering features from the initial buffering event and rebuffering events in the video; and
estimate a multimedia session MOS, Mean Opinion Score, from the generated video features, generated audio features and generated buffering features by using machine learning technique.



	



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 11,  22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) getting running times and calculating averages and success rates. 
The limitations of estimating the multimedia session MOS from the one or more of the generated video features, generated audio features, and generated buffering features by using machine learning technique, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical calculations but for the recitation of processing means, memory an generating module/predicting module and non-transitory computer readable storage medium. That is, other than reciting basic computer components nothing in the claim element precludes the step from practically being a usage of mathematical concepts. A user can average out and extrapolate multimedia session mean opinion score. Similarly, the limitations of generating from a group of video features, audio features, and buffering features, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical calculation but for the data gathering. For example, but for the “processing means, memory, non-transitory computer readable medium” language, “predicting, per time unit scores, audio/video/buffering quality” in the context of this claim encompasses the user simply gathering data for a function. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic unit components, then it falls within the “Mathematical concept” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application.  In particular, the claim only recites three additional elements – a processing means and a non-transitory computer readable medium perform the generating and estimating. The components in each step are recited at a high-level of generality (general purpose machines) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea 
Claims 2-10 depend on claim 1 and do not provide further anything further to the abstract idea, asides expanding upon how the mathematical calculations are carried out.
Claims 12-20 depend on claim 11 and do not provide further anything further to the abstract idea, asides expanding upon how the mathematical calculations are carried out.
Claims not specifically mentioned are rejected by virtue of dependency and because they do not obviate the above-recited deficiencies.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
References are cited not only for their quoted language but for all that they teach.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atta Khan whose telephone number is 571-270-7364.  The examiner can normally be reached on M-F 09:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATTA KHAN/
Examiner, Art Unit 2449